Citation Nr: 1607956	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to posttraumatic stress disorder (PTSD) with generalized anxiety disorder and depressive disorder.

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD with generalized anxiety disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.  He is the recipient of the Purple Heart and the Bronze Star Medal with "V" Device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has subsequently transferred to the Baltimore, Maryland RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has hypertension and that it is related to his military combat experience during service.  See, e.g., Veteran's claim dated January 2008.   Alternatively, he contends that hypertension is due to his service-connected PTSD with generalized anxiety disorder and depressive disorder. 

Further medical development is needed to determine the nature and etiology of the Veteran's hypertension.  The Veteran claims that the hypertension is related to service and the evidence suggests that hypertension may be related to the Veteran's service-connected psychiatric disorders.  In an April 2008 PTSD VA examination report, the examiner stated that "[t]here is a good chance hypertension is affected by anxiety."  An etiology opinion would be useful in adjudicating the claim.  

As to the increased rating claim for PTSD with generalized anxiety disorder and depressive disorder, a December 2006 VA treatment record reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).   However, SSA records have not been associated with the claims file.  As these records are potentially pertinent to his pending claims, namely with respect to occupational impairment, they should be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

On remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since August 2013.  
All such available documents should be associated with the claims file.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented.

3.  Then, the claims folder should be referred back to the June 2011 VA examiner to determine the nature and etiology of the Veteran's hypertension.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  

The examiner is to opine as to whether it is as likely as not (50 percent or greater probability) that hypertension had its clinical onset in service, within the first post service year or is otherwise related to active service.

The examiner is also to opine as to whether it is it at least as likely as not (50 percent probability or greater) that hypertension, was caused or aggravated by the Veteran's service-connected PTSD with generalized anxiety disorder and depressive disorder.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In rendering the above opinion, the examiner must comment on the April 2008 VA examiner's opinion that states"[ t]here is a good chance hypertension is affected by anxiety."

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





